1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     TRAVERS A. GREENE,                               Case No. 2:07-cv-00304-MMD-DJA

7                                 Petitioner,                        ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                            Respondents.

11

12          In this capital habeas corpus action, after a 62-day extension of time, Petitioner

13   Travers A. Greene, represented by appointed counsel, was due to file a second amended

14   habeas petition by April 6, 2020. (ECF Nos. 113, 115.)

15          On April 6, 2020, Greene filed a motion for extension of time requesting a further

16   30-day extension of time, to May 6, 2020, to file his second amended petition. (ECF No.

17   116.) Greene’s counsel states that the extension of time is necessary because of delay

18   caused by the COVID-19 outbreak. (Id. at 2–3.) Respondents do not oppose the motion

19   for extension of time.

20          The Court finds that Greene’s motion for extension of time is made in good faith

21   and not solely for the purpose of delay, and that there is good cause for the extension of

22   time requested.

23          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 116)

24   is granted. Petitioner will have until and including May 6, 2020, to file his second amended

25   habeas petition.

26   ///

27   ///

28   ///
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered December 6, 2019, (ECF No. 113) will remain in effect.

3          DATED THIS 6th day of April 2020.

4

5
                                              MIRANDA M. DU
6                                             CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
